DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 4-5, 8-9, and 12, amended on 5/11/2021, are acknowledged by the examiner. 
Claim 13, added on 5/11/2021, is acknowledged by the examiner.  
  

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Patent 9,558,567 B2), (“Guo”), in view of Xiu et al. (JCTVC-S0181 rl, “Removal of parsing dependency in palette-based coding”, 17-24 Oct. 2014), (“Xiu”).
.
Regarding claim 1, Guo meets the claim limitations, as follows:
A method (i.e. a method) [Guo: col. 2, line 49] of video decoding (i.e. decoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure) [Guo: col. 4, line 14-16; Fig. 8], comprising: receiving (i.e. receive) [Guo: col. 1, line 32; Fig. 1] a bitstream carrying coded data (i.e. receive encoded video data over channel 16) [Guo: col. 8, line 4-5; Fig. 1] of a current block (i.e. represent the current block) [Guo: col. 20, line 35-36], the current block being coded  according to a palette coding mode (i.e. palette-based decoding unit 165 of video 10 decoder 30 determines one or more palette entries in a predictive palette that are copied to a current palette for a current block of video data) [Guo: col. 32, line 9-12; Figs. 4 & 7]; 
determining (i.e. video decoder 30 may determine) [Guo: col. 33, line 46-47] a palette table associated with the current block (i.e. a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract; Figs. 4-6 – the palette table is also known as the table of colors], each entry of the palette table including values of different color components in a color space ((i.e. video decoder 30 may determine that palettes 192 for second CU 188 are included in the bitstream as a new palette. In some examples, pred_palette_flag may be separately coded for each different color component of a CU (e.g., three flags, one for Y, one for U, and one for V, for a CU in YUV video). In other examples, a single pred_palette_flag may be coded for all color components of a CU) [Guo: col. 35, line 51-57]; (i.e. determines a number of new palette entries that are not in the predictor palette but that are included in the current palette. Video decoder 30 may receive the information regarding the copied palette entries and the new palette entries from video encoder 20. In addition, video decoder 30 may receive explicitly encoded pixel values for the new palette entries transmitted from video encoder 20. Based on this information, palette-based 20 decoding unit 165 calculates a size of the current palette to be equal to the sum of the number of the copied palette entries and the number of the new palette entries, and generates the current palette of the determined size including the copied palette entries and the new palette entries) [Guo: col. 3, line 12-24; Figs. 4 & 7], determining (i.e. video decoder 30 may determine) [Guo: col. 33, line 46-47]  a palette index map for the current block from the coded data ((i.e. Palette-based encoding unit 122 maps one or more of the prediction residual values for the current block to index values that identify entries in the palette used to represent the prediction residual values in the palette for the current block (284). Palette-based encoding unit 122 encodes the index values for one or more positions in the current block (286). The encoded index values indicate the prediction residual values included in the palette for the current block that are used to represent the prediction residual values for the current block. Video encoder 20 then transmits the index values for the one or more positions in the current block) [Guo: col. 53, line 5-16; Figs. 4 & 7]; (i.e. Based on this information, palette-based 20 decoding unit 165 calculates a size of the current palette to be equal to the sum of the number of the copied palette entries and the number of the new palette entries, and generates the current palette of the determined size including the copied palette entries and the new palette entries.  Palette-based decoding unit 165 of video decoder 30 may then decode the current block by determining index values for one or more pixel values of the current block that identify the palette entries in the current palette used to represent the pixel values of the current block.) [Guo: col. 32, line 19 –29, line 3]); decoding palette coded samples (i.e. video decoder 30 in palette-based decoding) [Guo: col. 35, line 34] of the current block according the palette index map (i.e. video decoder 30 may perform residual differential pulse code modulation (RDPCM) using pixel values of the current block that are mapped to palette index values. In this case, no prediction from pixels outside the current block is used, and horizontal or vertical prediction may be used for line copying index values within the current CU) [Guo: col. 34, line 3-9] and the palette table (i.e. Video decoder 30 may then determine the pixel values of the current block based on the pixel values in the palette that are associated with the palette indices) [Guo: col. 32, line 67 – col. 33, line 3], obtaining (i.e. The video data stored in video data memory 98 may be obtained) [Guo: col. 24, line 16-17; Figs. 2-3] all escape samples (i.e. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 50-61] of the current block from the coded data (i.e. For each pixel location in the given block, video encoder 20 may transmit a flag or other syntax element to indicate whether the pixel value at the pixel location is included in the palette or not) [Guo: col. 12, line 24-27], values of the different color components of the escape samples ((i.e. “palette” as a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 56-61]) [Guo: col. 24, line 9-12]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]’ (i.e.   Video decoder 30 may also obtain data indicating the number of consecutive positions in the scan order having the same index value) [Guo: col. 49, line 9-11]; (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 24-32]) being separately grouped into groups of values on a color-by-color basis ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44] ;(i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]), and the groups of values being sequentially arranged one group after another in the coded data ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]); and decoding the current block according to the palette coded samples (i.e. decoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure) [Guo: col. 4, line 14-16; Fig. 8] and the escape samples of the current block (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values 30 that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 23-32].
Guo does not explicitly disclose the following claim limitations (Emphasis added).
A method of video decoding, comprising: receiving a bitstream carrying coded data of a current block, the current block being coded according to a palette coding mode; determining a palette table associated with the current block, each entry of the palette table including values of different color components in a color space; 
determining a palette index map for the current block from the coded data; decoding palette coded samples of the current block according the palette index map and the palette table; obtaining all escape samples of the current block from the coded data, values of the different color components of the escape samples being separately grouped into groups of values on a color-by-color basis, and the groups of values being sequentially arranged one group after another in the coded data; and decoding the current block according to the palette coded samples and the escape samples of the current block.      

the groups of values being sequentially arranged one group after another in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component.  Likewise, the arrangement data related to the CIdx = 2, which represents the V component, is after the arrangement data related to the CIdx = 1, which represents the U component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.

Regarding claim 2, Guo meets the claim limitations as set forth in claim 1.Guo further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Guo: col. 2, line 49], wherein the escape samples of the current block are signaled at an end of coded palette data for the current block (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61].
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the escape samples of the current block are signaled at an end of coded palette data for the current block.  
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the grouped escape values (i.e. the syntax element palette_escape_ val) [Xiu: paragraph 2, page 2] of the current block are signaled at an end of coded palette data for the current block (i.e. palette_escape_val) [Xiu: page 6-8;  Note: Please see that the palette_escape_val is introduced in the while loop on page 8 , which is at the end of the function  palette_coding( x0, y0, nCbS), which starts at beginning of page 6].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to signal the group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, 

Regarding claim 3, Guo meets the claim limitations as set forth in claim 2.Guo further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Guo: col. 2, line 49], wherein the coded palette data ((i.e. entries in the palette) [Guo: col. 2, line 22-23]; (i.e. palette entries) [Guo: col. 3, line 2]; (i.e. video encoder 20 and/or video decoder 30 may code a palette mode flag (PLT_Mode_flag) to indicate whether a palette-based coding mode is to be used for coding a particular block.) [Guo: col. 21, line 3-6]) includes the escape samples (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61] and parameters (i.e. using high level syntax, such as syntax in PPS, SPS, VPS and/or slice header) [Guo: col. 43, line 9-10] specifying one or more of a palette run type (i.e. FIG. 6 is a conceptual diagram illustrating examples of determining a geometric edge of a video block using a run of palette indices for the luma component adaptively down-sampled for the chroma components, consistent with techniques of this disclosure) [Guo: col. 4, line 4-8; Fig. 6], a palette index (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video 25 data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27],  a palette run (i.e. If the pixel value is in the palette (i.e., a palette entry exists that specifies the pixel value), video encoder 20 may signal the index 30 value associated with the pixel value for the pixel location in the given block followed by a "run" of like-valued consecutive pixel values in the given block. In this case, video encoder 20 does not transmit the flag or the palette index for the following pixel locations that are covered by the "run" as they all have the same pixel value) [Guo: col. 12, line 29-35], escape flags (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61], and the palette table (i.e. In some examples, video encoder 20 and video decoder 30 may be configured to perform palette-based coding. For example, in palette based coding, rather than performing the intra-predictive or inter-predictive coding techniques described above, video encoder 20 and video decoder 30 may code a so-called palette as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block) [Guo: col. 11, line 41-53] associated with the current block (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27].

Regarding claim 4, Guo meets the claim limitations as set forth in claim 1.Guo further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Guo: col. 2, line 49],  wherein the obtaining (i.e. The video data stored in video data memory 98 may be obtained) [Guo: col. 24, line 16-17; Figs. 2-3] all the escape samples (i.e. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 50-61] of the current block from the coded data (i.e. For each pixel location in the given block, video encoder 20 may transmit a flag or other syntax element to indicate whether the pixel value at the pixel location is included in the palette or not) [Guo: col. 12, line 24-27] comprises: obtaining (i.e. obtained) [Guo: col. 24, line 17; Figs. 2-3] first component values of a first color component (i.e. a palette for the Y component (representing Y values)) [Guo: col. 21, line 61-62] of the escape samples from a first group of data ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; and 73 obtaining (i.e. obtained) [Guo: col. 24, line 17; Figs. 2-3] second values of a second color component (i.e. palette for the U component (representing U values)) [Guo: col. 21, line 62-63] of the escape samples from a second group of data ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6], the second group of data being arranged after the first group of data in the coded data ((i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]).
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the obtaining all the escape samples for the current block from the coded data comprises: obtaining first values of a first color component of the escape samples from a first group of data in the coded data; and 73 obtaining second values of a second color component of the escape samples from a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data.   
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
the second group of values being arranged after the first group of values in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.  

Regarding claim 5, Guo meets the claim limitations, as follows:
A method (i.e. a method) [Guo: col. 2, line 49] of video encoding (i.e. video encoding) [Guo: col. 6, line 14; Fig. 1], comprising: obtaining samples of a current block (i.e. Video data memory 98 may store video data to be encoded by the components of video encoder 20. The video data stored in video data memory 98 may be obtained, for example, from video source 18) [Guo: col. 24, line 15-19] that is to be coded according to a palette coding mode ((i.e. encoding the block with index values that indicate the entry in the palette used to represent the pixel values of the block) [Guo: col. 4, line 65-67]; (i.e. encoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure.) [Guo: col. 4, line 10-12; Fig. 7]; (i.e. information for the current block) [Guo: col. 20, line 12]; (i.e. The prediction residual values for the given block may be generated using any prediction mode, e.g., regular inter-prediction or intra-prediction in the HEVC standard) [Guo: col. 2, line 54-56]; (i.e. the techniques for palette-based coding of video data may be used with one or more other coding techniques, such as techniques for inter predictive coding or intra-predictive coding of video data) [Guo: col. 5, line 36-39]); 
determining (i.e. video encoder 20 and/or video decoder 30 may determine) [Guo: col. 33, line 46-47] a palette table associated with the current block (i.e. “palette” as a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract], each entry of the palette table including values  of different color components in a color space ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64] ; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]), determining (i.e. video encoder 20 and/or video decoder 30 may determine) [Guo: col. 33, line 46-47]  a palette index map for coding palette coded samples among the samples of the current block according to the palette table ((i.e. Palette-based encoding unit 122 maps one or more of the prediction residual values for the current block to index values that identify entries in the palette used to represent the prediction residual values in the palette for the current block (284). Palette-based encoding unit 122 encodes the index values for one or more positions in the current block (286). The encoded index values indicate the prediction residual values included in the palette for the current block that are used to represent the prediction residual values for the current block. Video encoder 20 then transmits the index values for the one or more positions in the current block) [Guo: col. 53, line 5-16; Figs. 4 & 7]; (i.e. In one example, palette-based encoding unit 122 of video encoder 20 determines one or more palette entries in a predictive palette that are copied to a current palette for a current block of video data, and determines a number of new palette entries that are not in the predictor palette but that are included in the current palette. Based on this information, the palette-based video encoder 20 calculates a size of the current palette to be equal to the sum of the number of the copied palette entries and the number of the new palette entries, and generates the current palette of the determined size including the copied palette entries and the new palette entries. Video encoder 20 may transmit the determined information regarding the copied palette entries and the new palette entries to video decoder 30. In addition, video encoder 20 may explicitly encode and transmit pixel values for the new palette entries to video decoder 30. Palette-based encoding unit 122 of video encoder 20 may then encode the current block by determining index values for one or more. The techniques described in this disclosure may also include techniques for various combinations of one or more of signaling palette-based coding modes, transmitting palettes, predicting palettes, deriving palettes, or transmitting palette-based coding maps and other syntax elements.) [Guo: col. 28, line 42-67]),
determining (i.e. determine) [Guo: col. 34, line 47] escape samples (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values 30 that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 23-32] among the samples of the current block (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61]; generating (i.e. encoded) [Guo: col. 5, line 17] coded data of the current block ((i.e. encoding the block with index values that indicate the entry in the palette used to represent the pixel values of the block) [Guo: col. 4, line 65-67]; (i.e. encoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure.) [Guo: col. 4, line 10-12; Fig. 7]) according to the palette coding mode (i.e. a current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 5, line 16-19] the coded data including information indicating at least the palette index map ((i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61]; (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27]) and the escape samples ((i.e. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 50-61]; (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values 30 that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 23-32]) values of the different color components of the escape samples ((i.e. “palette” as a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 56-61]) [Guo: col. 24, line 9-12]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]’ (i.e.   Video decoder 30 may also obtain data indicating the number of consecutive positions in the scan order having the same index value) [Guo: col. 49, line 9-11]; (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 24-32]) being separately grouped by into groups of values on a color-by-color basis ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44] ;(i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]), and the groups of values being sequentially arranged one group after another in the coded data  ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. In some examples, video encoder 20 and video decoder 30 may be configured to perform palette-based coding. For example, in palette based coding, rather than performing the intra-predictive or inter-predictive coding techniques described above, video encoder 20 and video decoder 30 may code a so-called palette as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block) [Guo: col. 11, line 41-53]; (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27] ;(i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]); and generating (i.e. encoded) [Guo: col. 5, line 17] a bitstream carrying the coded data ((i.e. “palette” as a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract]; (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61]; (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 24-32]; (i.e. While map 240 is illustrated in the example of FIG. 5 as including an index value for each pixel position, it should be understood that in other examples, not all pixel positions may be associated with an index value that indicates an entry of palettes 244 that specify the pixel value of the block. That is, as noted above, in some examples, video encoder 20 may encode (and video decoder 30 may obtain, from an encoded bitstream) an indication of an actual pixel value (or its quantized version) for a position in map 240 if the pixel value is not included in palettes 244) [Guo: col. 45, line 52-61; Fig. 5]; (i.e. Video encoder 20 may encode the flag to have a value of zero to indicate that the pixel value at the (i, j) location in the CU is not one of the values in palettes 244. In this example, video encoder 20 may also encode an indication of the pixel value for use by video decoder 30 in reconstructing the pixel value. In some instances, the pixel value may be coded in a lossy manner. The value of a pixel in one position of a CU may provide an indication of values of one or more other pixels in other positions of the CU. For example, there may be a relatively high probability that neighboring pixel positions of a CU will have the same pixel value or may be mapped to the same index value (in the case of lossy coding, in which more than one pixel value may be mapped to a single index value). Accordingly, according to aspects of this disclosure, video encoder 20 may encode one or more syntax elements indicating a number of consecutive pixels or index values in a given scan order that have the same pixel value or index value. As noted above, the string of like-valued pixel or index values may be referred to herein as a run. In an example for purposes of illustration, if two consecutive pixels or indices in a given scan order have different values, the run is equal to zero. If two consecutive pixels or indices in a given scan order have the same value but the third pixel or index in the scan order has a different value, the run is equal to one. For three consecutive indices or pixels with the same value, the run is two, and so forth. Video decoder 30 may obtain the syntax elements indicating a run from an encoded bitstream and use the data to determine the number of consecutive locations that have the same pixel or index value) [Guo: col. 46, line 11-41; Fig. 5]).
Guo does not explicitly disclose the following claim limitations (Emphasis added).
A method of video encoding, comprising: obtaining samples of a current block that is to be coded according to a palette coding mode; determining a palette table associated with the current block, each entry of the palette table including values of different color components in a color space; determining a palette index map for coding palette coded samples among the samples of the current block according to the palette table; determining escape samples among the samples of the current block; generating coded data of the current block according to the palette coding mode, the coded data including information indicating at least the palette index map and the escape samples, values of the different color components of the escape samples being separately grouped into groups of values on a color-by-color basis, and the groups of values being sequentially arranged one group after another in the coded data; and generating a bitstream carrying the coded data.     
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
the groups of values being sequentially arranged one group after another in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component.  Likewise, the arrangement data related to the CIdx = 2, which represents the V component, is after the arrangement data related to the CIdx = 1, which represents the U component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.  

Regarding claim 6, Guo meets the claim limitations as set forth in claim 5.Guo further meets the claim limitations as follow.
The method of claim 5 (i.e. a method) [Guo: col. 2, line 49], wherein the escape samples of the current block are signaled at an end of coded palette data for the current block (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61].
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 5, wherein the escape samples of the current block are signaled at an end of coded palette data for the current block.  
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the grouped escape values (i.e. the syntax element palette_escape_ val) [Xiu: paragraph 2, page 2] of the current block are signaled at an end of coded palette data for the current block (i.e. palette_escape_val) [Xiu: page 6-8;  Note: Please see that the palette_escape_val is introduced in the while loop on page 8 , which is at the end of the function  palette_coding( x0, y0, nCbS), which starts at beginning of page 6].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to signal the group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.  

Regarding claim 7, Guo meets the claim limitations as set forth in claim 6.Guo further meets the claim limitations as follow.
The method of claim 6 (i.e. a method) [Guo: col. 2, line 49], wherein the coded palette data ((i.e. entries in the palette) [Guo: col. 2, line 22-23]; (i.e. palette entries) [Guo: col. 3, line 2]; (i.e. video encoder 20 and/or video decoder 30 may code a palette mode flag (PLT_Mode_flag) to indicate whether a palette-based coding mode is to be used for coding a particular block.) [Guo: col. 21, line 3-6]) includes the escape samples (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61] and parameters (i.e. using high level syntax, such as syntax in PPS, SPS, VPS and/or slice header) [Guo: col. 43, line 9-10] specifying one or more of a palette run type (i.e. FIG. 6 is a conceptual diagram illustrating examples of determining a geometric edge of a video block using a run of palette indices for the luma component adaptively down-sampled for the chroma components, consistent with techniques of this disclosure) [Guo: col. 4, line 4-8; Fig. 6], a palette index (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video 25 data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27], a palette run (i.e. If the pixel value is in the palette (i.e., a palette entry exists that specifies the pixel value), video encoder 20 may signal the index 30 value associated with the pixel value for the pixel location in the given block followed by a "run" of like-valued consecutive pixel values in the given block. In this case, video encoder 20 does not transmit the flag or the palette index for the following pixel locations that are covered by the "run" as they all have the same pixel value) [Guo: col. 12, line 29-35], escape flags (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61], and the palette table (i.e. In some examples, video encoder 20 and video decoder 30 may be configured to perform palette-based coding. For example, in palette based coding, rather than performing the intra-predictive or inter-predictive coding techniques described above, video encoder 20 and video decoder 30 may code a so-called palette as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block) [Guo: col. 11, line 41-53] associated with the current block (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27].

Regarding claim 8, Guo meets the claim limitations as set forth in claim 5.Guo further meets the claim limitations as follow.
The method of claim 5 (i.e. a method) [Guo: col. 2, line 49], wherein the generating the coded data of the current block ((i.e. For each pixel location in the given block, video encoder 20 may transmit a flag or other syntax element to indicate whether the pixel value at the pixel location is included in the palette or not) [Guo: col. 12, line 24-27]; (i.e. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 50-61]) comprises: arranging (i.e. arranged in a two-dimensional array) [Guo: col. 1, line 62; Figs. 4-5] first values of a first color component (i.e. a palette for the Y component (representing Y values)) [Guo: col. 21, line 61-62] of the escape samples from a first group of values ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; and 73 arranging (i.e. arranged in a two-dimensional array) [Guo: col. 1, line 62; Figs. 4-5] second values of a second color component (i.e. palette for the U component (representing U values)) [Guo: col. 21, line 62-63] of the escape samples from a second group of values ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6], the second group of values being arranged after the first group of values in the coded data ((i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]).
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 5, wherein the generating the coded data of the current block comprises: arranging first values of a first color component of the escape samples as a first group of values in the coded data; and arranging second values of a second color component of the escape samples as a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data.     

the second group of values being arranged after the first group of values in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.

Regarding claim 9, Guo meets the claim limitations, as follows:
An apparatus (i.e. video coding system) [Guo: col. 3, line 56-57; Fig. 1] for video decoding (i.e. decoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure) [Guo: col. 4, line 14-16; Fig. 8], comprising: processing circuitry configured to (i.e. a memory storing video data, and one or more processors configured to generate a predictive palette including palette entries that indicate pixel values, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data) [Guo: col. 2, line 65 – col. 3, line 3; Figs. 2-3]receive (i.e. receive) [Guo: col. 1, line 32; Fig. 1] a bitstream carrying coded data (i.e. receive encoded video data over channel 16) [Guo: col. 8, line 4-5; Fig. 1] of a current block (i.e. represent the current block) [Guo: col. 20, line 35-36], the current block being coded  according to a palette coding mode (i.e. palette-based decoding unit 165 of video 10 decoder 30 determines one or more palette entries in a predictive palette that are copied to a current palette for a current block of video data) [Guo: col. 32, line 9-12; Figs. 4 & 7]; determine (i.e. video decoder 30 may determine) [Guo: col. 33, line 46-47] a palette table associated with the current block (i.e. a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract; Figs. 4-6 – the palette table is also known as the table of colors], each entry of the palette table including values of different color components in a color space ((i.e. video decoder 30 may determine that palettes 192 for second CU 188 are included in the bitstream as a new palette. In some examples, pred_palette_flag may be separately coded for each different color component of a CU (e.g., three flags, one for Y, one for U, and one for V, for a CU in YUV video). In other examples, a single pred_palette_flag may be coded for all color components of a CU) [Guo: col. 35, line 51-57]; (i.e. determines a number of new palette entries that are not in the predictor palette but that are included in the current palette. Video decoder 30 may receive the information regarding the copied palette entries and the new palette entries from video encoder 20. In addition, video decoder 30 may receive explicitly encoded pixel values for the new palette entries transmitted from video encoder 20. Based on this information, palette-based 20 decoding unit 165 calculates a size of the current palette to be equal to the sum of the number of the copied palette entries and the number of the new palette entries, and generates the current palette of the determined size including the copied palette entries and the new palette entries) [Guo: col. 3, line 12-24; Figs. 4 & 7], determine (i.e. video decoder 30 may determine) [Guo: col. 33, line 46-47]  a palette index map for the current block from the coded data ((i.e. Palette-based encoding unit 122 maps one or more of the prediction residual values for the current block to index values that identify entries in the palette used to represent the prediction residual values in the palette for the current block (284). Palette-based encoding unit 122 encodes the index values for one or more positions in the current block (286). The encoded index values indicate the prediction residual values included in the palette for the current block that are used to represent the prediction residual values for the current block. Video encoder 20 then transmits the index values for the one or more positions in the current block) [Guo: col. 53, line 5-16; Figs. 4 & 7]; (i.e. Based on this information, palette-based 20 decoding unit 165 calculates a size of the current palette to be equal to the sum of the number of the copied palette entries and the number of the new palette entries, and generates the current palette of the determined size including the copied palette entries and the new palette entries.  Palette-based decoding unit 165 of video decoder 30 may then decode the current block by determining index values for one or more pixel values of the current block that identify the palette entries in the current palette used to represent the pixel values of the current block.) [Guo: col. 32, line 19 –29, line 3]); decode palette coded samples (i.e. video decoder 30 in palette-based decoding) [Guo: col. 35, line 34] of the current block according the palette index map (i.e. video decoder 30 may perform residual differential pulse code modulation (RDPCM) using pixel values of the current block that are mapped to palette index values. In this case, no prediction from pixels outside the current block is used, and horizontal or vertical prediction may be used for line copying index values within the current CU) [Guo: col. 34, line 3-9] and the palette table (i.e. Video decoder 30 may then determine the pixel values of the current block based on the pixel values in the palette that are associated with the palette indices) [Guo: col. 32, line 67 – col. 33, line 3], obtain (i.e. The video data stored in video data memory 98 may be obtained) [Guo: col. 24, line 16-17; Figs. 2-3] all escape samples (i.e. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 50-61] of the current block from the coded data (i.e. For each pixel location in the given block, video encoder 20 may transmit a flag or other syntax element to indicate whether the pixel value at the pixel location is included in the palette or not) [Guo: col. 12, line 24-27], values of the different color components of the escape samples ((i.e. “palette” as a table of colors representing the video data of a given block. The video coder may code index values for one or more pixels values of a current block of video data, where the index values indicate entries in the palette that represent the pixel values of the current block) [Guo: Abstract]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 56-61]) [Guo: col. 24, line 9-12]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]’ (i.e.   Video decoder 30 may also obtain data indicating the number of consecutive positions in the scan order having the same index value) [Guo: col. 49, line 9-11]; (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 24-32]) being separately grouped into groups of values on a color-by-color basis ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44] ;(i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]), and the groups of values being sequentially arranged one group after another in the coded data ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; ((i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]); and decode the current block according to the palette coded samples (i.e. decoding prediction residual video data using a palette-based coding mode, consistent with techniques of this disclosure) [Guo: col. 4, line 14-16; Fig. 8] and the escape samples of the current block (i.e. In the case where one or more pixel values of the current block do not have a corresponding pixel value in the current palette, video encoder 20 may use the escape pixel concept to indicate which of the pixel values are not included in the current palette, and explicitly transmit these pixel values. Palette-based decoding unit 165 in video decoder 30 may then decode one or more syntax elements indicating the pixel values for the one or more pixel values 30 that do not have a corresponding pixel value in the current palette) [Guo: col. 55, line 23-32].
Guo does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for video decoding, comprising: processing circuitry configured to receive a bitstream carrying coded data of a current block, the current block being coded according to a palette coding mode; determine a palette table associated with the current block, each entry of the palette table including, values of different color components in a color space; determine a palette index map for the current block from the coded data; decode palette coded samples of the current block according the palette index map and the palette table; obtain all escape samples of the current block from the coded data, values of the different color components of the escape samples being separately 7Application No. 16/880,652 Reply to Office Action of February 11, 2021 grouped into groups of values on a color-by-color basis, and the groups of values being sequentially arranged one group after another in the coded data; and decode the current block according to the coded samples and the escape samples of the current block.     
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
the groups of values being sequentially arranged one group after another in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component.  Likewise, the arrangement data related to the CIdx = 2, which represents the V component, is after the arrangement data related to the CIdx = 1, which represents the U component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, 

Regarding claim 10, Guo meets the claim limitations as set forth in claim 9.Guo further meets the claim limitations as follow.
The apparatus of claim 9 (i.e. video coding system) [Guo: col. 3, line 56-57; Fig. 1], wherein the escape samples of the current block are signaled at an end of coded palette data for the current block (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61].
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 9, wherein the escape samples of the current block are signaled at an end of coded palette data for the current block.  
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the grouped escape values (i.e. the syntax element palette_escape_ val) [Xiu: paragraph 2, page 2] of the current block are signaled at an end of coded palette data for the current block (i.e. palette_escape_val) [Xiu: page 6-8;  Note: Please see that the palette_escape_val is introduced in the while loop on page 8, which is at the end of the function palette_coding( x0, y0, nCbS), which starts at beginning of page 6].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to signal the group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.  

Regarding claim 11, Guo meets the claim limitations as set forth in claim 10.Guo further meets the claim limitations as follow.
The apparatus of claim 9 (i.e. video coding system) [Guo: col. 3, line 56-57; Fig. 1], wherein the coded palette data ((i.e. entries in the palette) [Guo: col. 2, line 22-23]; (i.e. palette entries) [Guo: col. 3, line 2]; (i.e. video encoder 20 and/or video decoder 30 may code a palette mode flag (PLT_Mode_flag) to indicate whether a palette-based coding mode is to be used for coding a particular block.) [Guo: col. 21, line 3-6]) includes the escape samples (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61] and parameters (i.e. using high level syntax, such as syntax in PPS, SPS, VPS and/or slice header) [Guo: col. 43, line 9-10] specifying one or more of a palette run type (i.e. FIG. 6 is a conceptual diagram illustrating examples of determining a geometric edge of a video block using a run of palette indices for the luma component adaptively down-sampled for the chroma components, consistent with techniques of this disclosure) [Guo: col. 4, line 4-8; Fig. 6], a palette index (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video 25 data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27], a palette run (i.e. If the pixel value is in the palette (i.e., a palette entry exists that specifies the pixel value), video encoder 20 may signal the index 30 value associated with the pixel value for the pixel location in the given block followed by a "run" of like-valued consecutive pixel values in the given block. In this case, video encoder 20 does not transmit the flag or the palette index for the following pixel locations that are covered by the "run" as they all have the same pixel value) [Guo: col. 12, line 29-35], escape flags (i.e. In some examples, video encoder 20 may indicate whether pixels of a block have a corresponding value in a palette. In an example for purposes of illustration, assume that an (i, j) entry of a map corresponds to an (i, j) pixel position in a block of video data. In this example, video encoder 20 may encode a flag for each pixel position of a block. Video encoder 20 may set the flag equal to one for the (i, j) entry to indicate that the pixel value at the (i, j) location is one of the values in the palette. When a pixel value is included in the palette (i.e., the flag is equal to one), video encoder 20 may also encode data indicating a palette index for the (i, j) entry that identifies the corresponding entry in the palette that specifies the pixel value. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 44-61], and the palette table (i.e. In some examples, video encoder 20 and video decoder 30 may be configured to perform palette-based coding. For example, in palette based coding, rather than performing the intra-predictive or inter-predictive coding techniques described above, video encoder 20 and video decoder 30 may code a so-called palette as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block) [Guo: col. 11, line 41-53] associated with the current block (i.e. In palette-based coding, a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block). In this way, rather than coding actual pixel values or their residuals for 20 a current block of video data, the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block. A current palette for a current block of video data may be explicitly encoded and sent to the video decoder, predicted from previous palette entries, predicted from previous pixel values, or a combination thereof) [Guo: col. 2, line 15-27].

Regarding claim 12, Guo meets the claim limitations as set forth in claim 9.Guo further meets the claim limitations as follow.
The apparatus of claim 9 (i.e. video coding system) [Guo: col. 3, line 56-57; Fig. 1], wherein the processing circuitry is further configured to (i.e. a memory storing video data, and one or more processors configured to generate a predictive palette including palette entries that indicate pixel values, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data) [Guo: col. 2, line 65 – col. 3, line 3; Figs. 2-3]:
obtain (i.e. obtained) [Guo: col. 24, line 17; Figs. 2-3] first values of a first color component (i.e. a palette for the Y component (representing Y values)) [Guo: col. 21, line 61-62] of the escape samples from a first group of values ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; and 73 obtain (i.e. obtained) [Guo: col. 24, line 17; Figs. 2-3] second values of a second color component (i.e. palette for the U component (representing U values)) [Guo: col. 21, line 62-63] of the escape samples from a second group of values ((i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]; (i.e. In the case where each of the color components has a separate palette, video encoder 20 may separately signal the sizes for the different palettes) [Guo: col. 15, line 41-44]; (i.e. When a pixel value is not included in the palette (i.e., the flag is equal to zero), video encoder 20 may also encode data indicating a sample value (possibly quantized) for the pixel. In some cases, the pixel that is not included in the palette is referred to as an "escape pixel.") [Guo: col. 16, line 58-61]; (i.e. video encoder 20 may encode one or more syntax elements in a bitstream to indicate that an entire palette (or palettes, in the case of each color component, e.g., Y, Cb, Cr, or Y, U, V, or R, G, B, of the video data having a separate palette) is predicted from (e.g. copied from) one or more neighboring blocks of the block currently being coded) [Guo: col. 13, line 8-13]) in the coded data (i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6], the second group of values being arranged after the first group of values in the coded data ((i.e. A video decoder may obtain, from an encoded bitstream, a palette for a block, as well as index values for the pixels of the block. The video decoder may relate the index values of the pixels to entries of the palette to reconstruct the pixel values of the block) [Guo: col. 5, line 2-6]; (i.e. In some examples, a palette may be transmitted separately for each color component of a particular block. For example, in the YUV color space, there may be a palette for the Y component (representing Y values), another palette for the U component (representing U values), and yet another palette for the V component (representing V values)) [Guo: col. 21, line 59-64]).
Guo does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 9, wherein the processing circuitry is further configured to: obtain first values of a first color component of the escape samples from a first group of values in the coded data; and obtain second values of a second color component of the escape samples from a second group of values in the coded data, the second group of values being arranged after the first group of values in the coded data. 
However, in the same field of endeavor Xiu further discloses the claim limitations and the deficient claim limitations, as follows:
the second group of values being arranged after the first group of values in the coded data  (i.e. for ( n = 0; n < palette_size; n++); for( cldx = 0; cldx < 3; cldx++ ) palette_entries[ cldx ][ n] = previousPaletteEntries[ cldx ][ n]) [Xiu: Section 4 Proposed specification change, page 6 - Note: It is clear from the code of the second for loop of Xiu that the arrangement data related to the CIdx = 1, which represents the U component, is after the arrangement data related to the CIdx = 0, which represents the Y component].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo with Xiu to program the system to arrange the color data group escape flag at an end of coded palette data for the current block.  
Therefore, the combination of Guo with Xiu will enable the decoder to decode the palette coding mode properly in order to provide a good visual video quality [Guo: col. 5, line 1-6]. Moreover, this approach also complies with the proposed palette coding mode in the extended international HEVC compression standard.                 

Regarding claim 13, Guo meets the claim limitations as set forth in claim 1.Guo further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Guo: col. 2, line 49], wherein the color space (i.e. video decoder 30 may determine that palettes 192 for second CU 188 are included in the bitstream as a new palette. In some examples, pred_palette_flag may be separately coded for each different color component of a CU (e.g., three flags, one for Y, one for U, and one for V, for a CU in YUV video). In other examples, a single pred_palette_flag may be coded for all color components of a CU) [Guo: col. 35, line 51-57] includes at least a luma color component and a chroma color component (i.e. FIG. 6 is a conceptual diagram illustrating examples of determining a geometric edge of a video block using a run of palette indices for the luma component adaptively down-sampled for the chroma components, consistent with techniques of this disclosure) [Guo: col. 4, line 4-8; Fig. 6].                        

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Philip P. Dang/            Primary Examiner, Art Unit 2488